Citation Nr: 0709568	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  
The veteran died in May 2004.  The appellant is his surviving 
spouse.

This matter arises from an October 2004 rating decision 
denying the appellant's claim for service connection for the 
cause of death of the veteran.  

The Board notes that in a November 2004 letter from the 
appellant, a hearing was requested.  In April 2005, the 
appellant indicated on a VA Form 9 that she did not want a 
Board hearing; therefore, the Board will proceed with 
appellate review. 

The appellant submitted additional evidence after the final 
statement of the case, however, in May 2006 the appellant 
filed a waiver of regional office consideration.  

The issues of entitlement to burial, pension and accrued 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Certificate of Death shows that the immediate cause of 
the veteran's death was cardiopulmonary arrest, due to (or as 
a consequence of) aspiration, due to (or as a consequence of) 
small bowel obstruction, due to (or as a consequence of) 
pancreatic cancer.  There are no other listed significant 
conditions contributing to the veteran's death.  

2.	At the time of the veteran's death, he was not service 
connected for any disability.  

3.	The competent medical evidence shows that pancreatic 
cancer was not incurred in or aggravated by service and did 
not manifest to a compensable degree within one year from 
separation from service.  

4.	The competent medical evidence shows that the underlying 
causes of death of the veteran were not related to a disease 
or injury in service. 

5.	A service-connected disability was not the immediate or 
underlying cause of the veteran's death, was not 
etiologically related to his death, did not contribute 
substantially or materially to his death, did not combine to 
cause his death, and did not aid or lend assistance to the 
production of his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in July 2004; a rating decision in 
October 2004; and a statement of the case in February 2005.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication (a February 2005 statement of 
the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of the claim.

The appellant asserts that the veteran's use of alcohol on a 
regular basis originated in service which ultimately led to 
pancreatic cancer and the veteran's death.  

DIC benefits are payable to the surviving children of a 
veteran if the veteran died from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 
(2006).  Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ, are not held to have contributed to a death that 
is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases affecting vital 
organs should receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions." 38 C.F.R. § 
3.312(c)(4).  Even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).  

Additionally, service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301 (2006).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 3.301 
(c)(2).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m) (2006). 

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

In this case, the veteran died in May 2004.  At the time of 
the veteran's death, he was not service connected for a 
disability.  The appellant contends that the veteran's death 
is related to service because the veteran began to 
consistently use alcohol in service which led to pancreatic 
cancer and caused his death.  

The service medical records do not make reference to 
complaints or findings concerning the veteran's use of 
alcohol in service.  There is no reference to treatment for 
or diagnosis of cardiopulmonary arrest, aspiration, small 
bowel obstruction, or pancreatic cancer.  

In July 1995, the veteran was admitted to the VA Chemical 
Dependence Clinic (VA Clinic) for alcohol dependence.  The VA 
records indicate that the veteran had a history of fairly 
continuous drinking since his early teen years, with only one 
year sober in 1989.  In July 1995, the veteran's liver 
enzymes were significantly elevated.  

The veteran was also treated for alcohol dependence and 
discharged from the VA Clinic in October 1996.  The veteran 
was diagnosed with anemia and elevated liver enzymes.  The 
veteran admitted to drinking for 30 years.  The veteran 
reported that he was diagnosed with liver disease.  

The veteran was also admitted into the VA Clinic and received 
treatment for alcohol dependence in July 1998.  The VA Clinic 
records indicate that the veteran received treatment in a 
rehabilitation group from June 1998 to January 2001. 

A November 2004 letter from the veteran's private physician 
states that the veteran was receiving treatment for 
pancreatic disease since September 2002 until his death in 
May 2004.  The veteran was treated for alcohol induced 
calcific chronic pancreatitis.  The veteran underwent surgery 
and was diagnosed with adenocarcinoma.  In the private 
physician's opinion the veteran's "calcific chronic 
pancreatitis was caused by use of alcohol."  The physician 
explained that a known cause of pancreatic cancer is a 
history of chronic pancreatitis.  

The veteran's death certificate reflects that the veteran 
died from pancreatic cancer in May 2004.  The Board will 
first address whether this disease is relate to service. 

The Board notes that there is no evidence of a diagnosis of 
or treatment for pancreatitis or pancreatic cancer during 
active service.  In fact, the evidence does show that the 
veteran's pancreatitis did not manifest until many years 
after service.  Furthermore, there is no competent nexus 
evidence linking pancreatitis to service.  The veteran's 
private physician specifically found that the disease was 
caused by the veteran's use of alcohol.  

The Board acknowledges the appellant's assertion that the 
veteran began to consistently consume alcohol while in 
service which ultimately caused pancreatic cancer and led to 
his death.  The Board finds that the veteran's disease was 
caused by the veteran's abuse of alcohol based on the 
November 2004 private physician's letter that stated that the 
veteran's disease was alcohol induced.  There is no evidence 
indicating that the veteran's pancreatic disease is linked to 
his use of alcohol in service.  There is evidence that the 
veteran consumed alcohol over several years after service.  
Even assuming pancreatic cancer was caused by the veteran's 
excessive use of alcohol in service, such was willful 
misconduct.  As such, the veteran is precluded from service 
connection and from receiving VA benefits for this disease.  
See 38 C.F.R. § 3.301(a).

As to whether cardiopulmonary arrest, aspiration, and small 
bowel obstruction are related to service, it is again pointed 
out that there are no references to such in service and there 
is no competent medical evidence linking such to service. 

In reaching this conclusion, the Board notes that the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  In this 
case, however, the preponderance of the evidence is against 
the appellant's claim for service connection and the benefit 
of the doubt doctrine is not applicable. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, service 
connection is legally precluded because of the veteran's use 
of alcohol.  38 C.F.R. § 3.301.  



ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  


REMAND

The record reflects that the appellant filed a claim for DIC 
benefits, death pension, burial benefits and accrued benefits 
in June 2004.  The RO issued a rating decision in October 
2004 denying the appellant's claim for service connection for 
the cause of death of the veteran.  The Board notes that in 
an October 2004 letter the RO also denied the appellant's 
claim for DIC, death pension and accrued benefits.  In 
November 2004, the RO issued another letter denying the 
appellant's claim for death pension benefits.  The appellant 
sent multiple letters in November 2004, in response to the 
RO's decisions regarding service connection, including death 
pension, dependency and indemnity compensation and accrued 
benefits.  See the appellant's letter dated May 21, 2005.  

As a timely NOD regarding the issues of pension, accrued and 
burial benefits has been submitted, a remand is required in 
order for the RO to provide the veteran a Statement of the 
Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(holding the Board should remand the issue to the RO for the 
issuance of a Statement of the Case when a notice of 
disagreement had been timely filed).  38 U.S.C.A. § 7105.  
Thereafter, the appellant must submit a timely substantive 
appeal in order for this the issues to be perfected for 
appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

Please provide the appellant a Statement of the 
Case with respect to her claims for death pension, 
dependency and indemnity compensation, and accrued 
benefits, to include notification of the need and 
the appropriate time period in which to file a 
substantive appeal.  If a timely substantive 
appeal is filed, these issues should be returned 
to the Board for appellate review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


